Citation Nr: 0008258	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1969 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Nashville Regional Office (RO) March 1998 rating decision 
which denied a rating in excess of 30 percent for the 
service-connected PTSD.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
nightmares, flashbacks, increased startle response, 
irritability and nervousness, social withdrawal, avoidance of 
crowded places, diminished energy, interest, and 
concentration, occasional panic attacks, and short-term 
memory impairment; he lives with his long-time girlfriend and 
assists her in performing chores around the house; he is not 
shown to be unable to establish and maintain effective 
relationships.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that disability from 
his service-connected PTSD has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in developing evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim.  Thus, the duty 
to assist has been met in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was granted by RO rating decision 
in February 1995, and a 30 percent evaluation was assigned.  
That decision was based on the veteran's service records 
showing in-service exposure to noncombat-related stressors, 
and post service medical evidence diagnosing the disorder and 
relating its onset to active service.  Although he initiated 
timely appeal with regard to the evaluation assigned and the 
effective date for the award of service connection for PTSD 
(by filing notice of disagreement in April 1995), he did not 
perfect his appeal by timely-filed substantive appeal (in 
response to the July 1995 statement of the case).  

On VA psychiatric examination in May 1994, the veteran 
reported experiencing nightmares (relating to his in-service 
noncombat-related stressors), poor sleep, irritability, 
impulsiveness, increased startle response, and nervousness; 
reportedly, he had a history of one failed marriage (lasting 
about 10 years) and currently lived with his girlfriend of 7 
years.  On examination, PTSD and personality disorder with 
borderline, dependent and social schizotypal features were 
diagnosed.  

On VA psychiatric examination in May 1995, the veteran 
indicated that he recently broke up with his fiancé, lived 
alone, and found it difficult to deal with the stresses of 
daily life.  He denied any significant changes since the last 
psychiatric examination in May 1994.  On examination, PTSD 
and personality disorder with borderline dependent and 
schizotypal traits were diagnosed.  

VA medical records in November 1997 document treatment 
associated with the veteran's service-connected PTSD.  On 
clinical examination, Global Assessment of Functioning (GAF) 
score of 39 was assigned.  

On VA psychiatric examination in January 1998, including a 
review of the claims file, it was noted that the veteran was 
divorced but lived with his girlfriend; reportedly, he had 3 
children but did not have an opportunity to see them 
frequently as his relationship with the former spouse was 
strained.  He reported experiencing numerous physical 
symptoms, requiring inpatient and outpatient treatment, and 
PTSD-related symptoms including irritability, poor impulse 
control, increased startle response, recurring distressing 
dreams and recollections, anxiety, poor concentration, and 
depression.  He indicated that he engaged in many projects 
and activities, kept occupied and interested, including 
visiting with his children and his girlfriend's family, 
caring for her, and performing volunteer work.  On 
examination, he was cooperative and worked conscientiously on 
all assigned tasks; there was no evidence of memory 
impairment, suicidal or homicidal ideation, or inappropriate 
behavior.  PTSD and personality disorder were diagnosed, and 
GAF score of 55-60 was assigned.  The examiner opined that, 
while the veteran suggested an increase in the severity of 
his PTSD-symptoms since 1994, there was no evidence to 
support such contention; his symptoms did not significantly 
interfere with everyday life and he appeared to function 
well; the presence of a personality disorder complicated his 
diagnostic picture and reportedly could account for his 
perceived increase in severity of the pertinent symptoms.  

December 1993 and October 1998 disability determination 
notices from Social Security Administration (SSA) (including 
various medical records), reveal that the veteran was found 
disabled for SSA disability purposes from February 1993 due 
to affective/mood disorders and personality disorders/conduct 
disorders.  Medical records from the SSA show that he 
experienced various psychological and mental health symptoms 
and numerous co-existing physical disabilities requiring 
inpatient and outpatient medical treatment.  On psychologic 
evaluation in September 1998, the examiner indicated that the 
veteran alleged disability due to PTSD, depression, glaucoma, 
hearing loss, failed back surgery, carpal tunnel syndrome, 
arthritis, and disabilities of the shoulders, back, hips, 
left knee, and the feet; it was noted that he received 
intermittent psychiatric treatment and was hospitalized on 3 
occasions (most recently in 1993) due to mental health 
problems manifested by symptoms of anxiety, depression, 
suicidal ideation, and PTSD symptoms.  On examination, PTSD, 
depressive disorder, and personality disorder were diagnosed; 
the examiner opined that the veteran's ability to 
concentrate, remember, and persist consistently were 
moderately impaired, and his ability to adapt consistently 
was significantly impaired.  On medical examination in 
October 1998, chronic low back pain secondary to arthritis 
and injury in 1987, PTSD, hypertension, hyper-
cholesterolemia, history of depression, history of glaucoma, 
history of bilateral carpal tunnel syndrome, and history of 
irritable bowel were diagnosed.  

On VA psychiatric examination in January 1999, including a 
review of the claims file, the veteran reported difficulty 
getting along with people, flashbacks relating to in-service 
traumatic events, social withdrawal, estrangement from his 
siblings, increased startle response, visual hallucinations, 
and diminished interest, concentration, and energy; 
reportedly, he helped his girlfriend around the house, 
visited his mother, and enjoyed his stamp collection.  On 
examination, he was somewhat unkempt but cooperative, was 
somewhat anxious and irritable, paranoid, depressed, ill at 
ease, tense, and displayed increased startle response when he 
heard noise outside the examining room; his speech was slow, 
hesitant, monotonous, and occasionally dysarthric; he 
admitted to having occasional delusions and suicidal 
ideations, and had checking and arranging obsessions and 
compulsions; his judgment, insight, and recent memory were 
impaired, but concentration was intact.  Mild to moderate 
PTSD, mood disorder, and personality disorder were diagnosed, 
and GAF score of 35 was assigned.

VA medical records from November 1997 to August 1999 reveal 
intermittent treatment of various symptoms and illnesses 
including the service-connected PTSD.  On examination in 
August 1999, the veteran reported being anxious, depressed, 
irritable, and having mood swings, believing that his 
medication did not help him; on examination, GAF score of 40 
was assigned.  

At a January 2000 Travel Board hearing, the veteran testified 
that he was always irritable and nervous, was overcome by 
panic attacks in crowded places, had frequent flashbacks and 
nightmares, memory impairment and difficulty with 
concentration.  He stated that he had not worked in several 
years, but when he was employed, he had difficulty getting 
along with co-workers and supervisors.  He noted that he had 
difficulty establishing and maintaining social relationships, 
had a history of a failed marriage, and had three children 
with whom he did not maintain regular contact (other than 
seeing them on their birthdays and holidays).  

At the January 2000 hearing, the veteran's girlfriend 
testified that he assisted her with chores around the house, 
including grocery shopping, but was otherwise not involved in 
any social activities and had no friends; when they went 
shopping, she reported that they chose hours of the day when 
the stores were not crowded because he was very jumpy and 
uneasy around other people.  

The veteran's service-connected PTSD is now rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as amended, 
effective November 7, 1996; a 30 percent evaluation is 
assigned which is consistent with evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conservation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned for PTSD where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

Based on the foregoing evidence, the Board finds that 
disability associated with the veteran's service-connected 
PTSD more nearly approximates the rating criteria consistent 
with a 50 percent evaluation under Diagnostic Code 9411.  In 
particular, the evidence indicates that he is socially 
isolated, avoids contact with others, has no friends, does 
not maintain a regular contact with his relatives, and has 
difficulty in establishing and maintaining effective work and 
social relationships due to irritability, nervousness, and 
problems interacting with others; he experiences recurrent 
nightmares, flashbacks, occasional panic attacks, increased 
startle response, and his memory, energy, and concentration 
are impaired.  The Board notes that although he does not 
exhibit symptoms such as stereotyped speech, frequent panic 
attacks, or difficulty in understanding commands, the 
disability picture associated with his PTSD, overall, more 
nearly approximates the rating criteria consistent with a 50 
percent rating.  38 C.F.R. § 4.7 (1999).  

On a review of the entire evidence of record, the Board 
believes that an evaluation for the veteran's service-
connected PTSD in excess of 50 percent is not warranted.  In 
particular, his occupational and social impairment is not 
shown to be associated with impairment in most areas such as 
judgment, thinking or mood due to symptoms such as 
obsessional rituals which interfere with routine activities 
(although he displayed checking and arranging compulsions and 
obsessions on VA psychiatric examination in January 1999, 
there is no indication that the severity thereof interfered 
with routine activities).  On psychiatric examination in 
January 1999, he was somewhat anxious, irritable, paranoid, 
depressed, tense and ill at ease, and had impaired judgment, 
insight, and recent memory; however, the examiner opined that 
his PTSD-symptoms, overall, were mildly to moderately 
disabling.  Such conclusion is supported by the entirety of 
the evidence showing that he lives with and cares for his 
girlfriend and helps her with various activities around the 
house; he is thus not shown to be unable to establish and 
maintain effective relationships.  Although the evidence 
shows that he has been unemployed for several years and is in 
receipt of SSA disability benefits, he was awarded such 
benefits due to the presence of mental health impairment 
unrelated to PTSD and experiences numerous co-existing 
physical disabilities; the evidence does not suggest that he 
is unable to work due to the service-connected PTSD.

The Board notes that a GAF score of 35 was assigned on 
psychiatric examination in January 1999, and a score of 40 
was assigned on clinical evaluation in August 1999.  However, 
the entirety of the evidence (including from SSA) indicates 
that the veteran has disabilities and impairment unrelated to 
his service-connected PTSD; on VA psychiatric examination in 
January 1998, it was noted that the presence of co-existing 
disorders complicated the diagnostic picture and, although an 
overall GAF score of 35 was assigned in January 1999, the 
examiner opined that PTSD was mildly to moderately disabling.  
Overall, the Board finds that his current PTSD symptomatology 
clearly does not meet the schedular criteria consistent with 
a 70 percent rating under Code 9411.



	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 50 percent for the service-connected PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

